DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the limitation “an first open side” in ln. 1-2; and “an second open side” in ln. 3 are unclear. The Examiner suggests “a first open side” and “a second open side” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the limitation “a display device” in ln. 4 is unclear. It is unclear whether reference is being made to an additional display device or to the display device recited in line 1.
a display device” in ln. 4 to “the display device”.

Claims 2-7 depending from claim 1, would therefore also be rejected.

Regarding claim 15, the limitation “opposing legs arm” in ln. 4 is unclear. It is unclear whether reference is being made to the opposing legs in ln. 2 or to an additional limitation that lacks antecedent basis.
For the purpose of examination, the Examiner will interpret this as the opposing legs in ln. 2

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arima US 20150002998.

Regarding claim 1, Arima US 20150002998 discloses a support (11 in Fig. 1) for a display device (12 in Fig. 1), comprising: 
a first arm (21 in Fig. 6) having a first end (end at 27 in Fig. 6), an opposing second end (end at 25 in Fig. 6), and a body (body of 21 in Fig. 6) extending between the first end (end at 27) and the second end (end at 25), 
the body (body of 21) having a length and a width, the first end (end at 27) pivotably coupled to a display device (12 as depicted in Fig. 6), the second end (end at 25) pivotably coupled to a base (11 in Fig. 6); 
a first cam (24 in Fig. 6; given that 24 linearly displaces the first and second arm relative to each other during its rotation, it is considered to be a cam) and a second cam (23 in Fig. 6) coupled to the first arm (21 as depicted in Fig. 6); and 
a second arm (22 in Fig. 6) extending along the body of the first arm (21), 
the second arm (22) having a proximal end (end at 28 in Fig. 6) and a distal end (end at 26 in Fig. 6), 
the proximal end (end at 28) of the second arm (22) movably coupled to the first arm (21) at the first cam (24 as depicted in Fig. 6), and 
the distal end (end at 26) of the second arm (22) movably coupled to the first arm (21) at the second cam (23 as depicted in Fig. 6), 
the second arm (23) extending within the width and the length of the first arm (21) in a retracted state (as depicted in Fig. 4 and 5), and 
22) extending outside of the width and within the length of the first arm (21) in an extended state (as depicted in Fig. 6).

Regarding claim 2, Arima discloses the support of claim 1, wherein the second arm (22) having a length less than the first arm (21 as depicted in Fig. 6).

Regarding claim 3, Arima discloses the support of claim 1, wherein the first arm (21) includes a recessed area (recessed/stepped area of 21) to accommodate the second arm (22 as depicted in Fig. 12a-c).

Regarding claim 4, Arima discloses the support of claim 1, wherein the first and second cams (24/23 respectively) each include a stop portion (top and bottom surface of 24 in Fig. 4 and 5; and end of 23 at 26 stopping at ends of 40c as depicted in Fig. 4 and 5) to limit movement of the second arm (22).

Regarding claim 5, Arima discloses the support of claim 1, wherein the display device (12) is rotatable about a first axis (axis at 27) defined at the first end (end at 27) coupling and movable along an arc (inherent rotation arc) defined as the display (12) having an arc length (inherent length of arc) from the base (11).

Regarding claim 6, Arima discloses the support of claim 5, wherein the arc length is limited by the first and second cams (24/23 respectively as depicted in Fig. 4-5 and 11a-c).

Regarding claim 8, Arima discloses a stand for a display device (12 in Fig. 1) comprising: 
a base (11 in Fig. 1); 
a support (20 in Fig. 1) extending between the base (11) and the display device (12 as depicted in Fig. 1 and 6), 
the support (20) to provide adjustable movement to the display device (12) from the base (11 as depicted in Fig. 1-7), 
the support (20) including: 
a first arm (21 in Fig. 6) having a first end (end at 25 in Fig. 6) and a second end (end at 27 in Fig. 6), the first end (end at 25) pivotably coupled to the base (11 as depicted in Fig. 6 and 7) and the second end (end at 27) pivotably coupled to the display device (12 as depicted in Fig. 6), 
a second arm (22 in Fig. 6) extending between the first end (end at 25) and the second end (end at 27) of the first arm (21 as depicted in Fig. 6), and 
a first cam (24 in Fig. 6; given that 24 linearly displaces the first and second arm relative to each other during its rotation, it is considered to be a cam) and a second cam (23 in Fig. 6) movably coupled between the first arm (21) and the second arm (22), 
the second arm (22) movable to the first arm (21) at the first cam (24) and the second cam (23 as depicted in Fig. 4-6), 
wherein the first and second cams (24/23) are movable in response to pivotal movement of the first arm (21 as depicted in Fig. 11a-c).

Regarding claim 9, Amira discloses the stand of claim 8, wherein the support (20) includes a cavity (cavity in cover not shown covering 20 see [0037]) to house cables (not shown see [0037]) extending from the display device (12).

Regarding claim 10, Amira discloses the stand of claim 8, wherein the first arm (21) and the second arm (22) are channels (as depicted in Fig. 7-8 channel 21 receives 22 and channel 22 receives 23; see [0054]) and the second arm (22) is disposable within the first arm (21 as depicted in Fig. 4 and 8).

Regarding claim 11, Amira discloses the stand of claim 8, wherein second arm (22) is extendable within a width and a length of the first arm (21 as depicted in Fig. 4-5).

Regarding claim 12, Amira discloses the stand of claim 8, wherein the support (20) includes a pair of supports (20 as depicted in Fig. 1), each of the pair of supports (20) extending between the display device (12) and the base (11).

Regarding claim 13, Amira discloses a display system, comprising: 
a display device (12 in Fig. 1); 
a base (11 in Fig. 1) coupled to the display device (12); 
a support (20 in Fig. 1) extending between the display device (12) and the base (11), 
20) comprising: 
a first arm (21 in Fig. 6) having a first end (end at 27 in Fig. 6), an opposing second end (end at 25 in Fig. 6), and a body (body of 21 in Fig. 6) extending between the first end (end at 27) and the second end (end at 25), the body (body of 21) having a length and a width (length and width of 21 as depicted in Fig. 6), 
the first end (end at 27) pivotably coupled to the display device (12 as depicted in Fig. 6), 
the second end (end at 25) pivotably coupled to the base (11 as depicted in Fig. 6-7); 
a first cam (24 in Fig. 6; given that 24 linearly displaces the first and second arm relative to each other during its rotation, it is considered to be a cam) and a second cam (23 in Fig. 6) coupled to the first arm (21); and 
a second arm (22 in Fig. 6) extending along the body (body of 21) of the first arm (21 as depicted in Fig. 6), 
the second arm (22) having a proximal end (end at 28 in Fig. 6) and a distal end (end at 26 in Fig. 6), the proximal end (end at 28) of the second arm (22) movably coupled to the first arm (21) at the first cam (24) and the distal end (end at 26) of the second arm (22) movably coupled to the first arm (21) at the second cam (23), 
wherein the display device (12) is movable between a first position (in Fig. 4) and a second position (in Fig. 6), 
in the first position the second arm (22) extends within a width and the length of the first arm (21 as depicted in Fig. 4), and 
22) extends outside of the width and within the length of the first arm (21 as depicted in Fig. 6), and 
wherein the display device (12) is rotatable about a first axis (axis at 27 in Fig. 6) defined at the first end (end at 27) coupling and movable along an arc (inherent rotation arc) having an arc length (inherent length of arc) from the base (11).

Regarding claim 14, Amira discloses the display system of claim 13, wherein in the first arm (21) has an first open side (open side of 21 close to 22 in Fig. 6-8) extending along a longitudinal axis of the support (20) and the second arm (22) has an second open side (open side of 22 facing 21 in Fig. 6-8; see [0054]) extending along a first closed side (closed side of 21 away from 22 Fig. 6-7; see [0054]) of the first arm (21) opposite the first open side (open side of 21; further, given that the first open side and first closed side of 21 are opposite each other, the second open side of 22 is considered to extends along both the first closed and open side).

Regarding claim 15, Amira discloses the display system of claim 14, wherein the second arm (22) includes a second closed side (closed side of 22 away from 22 Fig. 6-7) opposite the second open side (open side of 22) and second opposing legs (legs of U-shaped arm 22 see [0054] hereinafter referred to as legs) extending from the second closed side (closed side of 22) to the second open side (open side of 22), 
wherein the second closed side (closed side of 22) and opposing legs arm (legs)  are selectively extendable within the first arm (21 as depicted in Fig. 4 and Fig. 6).

1-3, 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang US 20140361134.

Regarding claim 1, Chuang discloses a support (M in Fig. 1) for a display device (display not numbered shown in Fig. 1), comprising: 
a first arm (10 in Fig. 2) having a first end (end at A in Fig. 6), an opposing second end (end at B in Fig. 6), and a body (102 in Fig. 3) extending between the first end (end at A) and the second end (end at B), 
the body (102) having a length and a width, the first end (end at A) pivotably coupled to a display device (display, as depicted in Fig. 1), the second end (end at B) pivotably coupled to a base (S2 in Fig. 1); 
a first cam (40 in Fig. 3-4) and a second cam (30 in Fig. 3-4) coupled to the first arm (10 as depicted in Fig. 3 and 4); and 
a second arm (20 in Fig. 2) extending along the body of the first arm (10), 
the second arm (20) having a proximal end (end at C in Fig. 6) and a distal end (end at D in Fig. 6), 
the proximal end (end at C) of the second arm (20) movably coupled to the first arm (10) at the first cam (40 as depicted in Fig. 6), and 
the distal end (end at D) of the second arm (20) movably coupled to the first arm (10) at the second cam (30 as depicted in Fig. 6), 
the second arm (20) extending within the width and the length of the first arm (10) in a retracted state (as depicted in Fig. 7), and 
20) extending outside of the width and within the length of the first arm (10) in an extended state (as depicted in Fig. 6).

Regarding claim 2, Chuang discloses the support of claim 1, wherein the second arm (20) having a length less than the first arm (10 as depicted in Fig. 6).

Regarding claim 3, Chuang discloses the support of claim 1, wherein the first arm (10) includes a recessed area (area between 102) to accommodate the second arm (20 as depicted in Fig. 7).

Regarding claim 7, Chuang discloses the support of claim 1, wherein the first arm (10) is formed as a first U- shaped channel (as depicted in Fig. 3, the U-shaped channel of 10 is formed by 102/101/102) including a first open side (open side of 10 shown in Fig. 3, opposite to 101) and the second arm is a second U- shaped channel (as depicted in Fig. 3, the U-shaped channel of 20 is formed by 202/201/202) including a second open side (open side of 20 shown in Fig. 3, opposite to 201), wherein the second arm (20) is extendable outside first open side (open side of 10) of the first arm (10; as depicted in Fig. 6).

Regarding claim 8, Chuang discloses a stand for a display device (display not numbered shown in Fig. 1) comprising: 
a base (S2 in Fig. 1); 
10/20/30/40 in Fig. 2) extending between the base (S2) and the display device (display as depicted in Fig. 1), 
the support (10/20/30/40) to provide adjustable movement to the display device (display) from the base (S2 as depicted in Fig. 6 and 7), 
the support (10/20/30/40) including: 
a first arm (10 in Fig. 3) having a first end (end at B in Fig. 6) and a second end (end at A in Fig. 6), the first end pivotably coupled to the base (S2 as depicted in Fig. 1, 6 and 7) and the second end pivotably coupled to the display device, 
a second arm (20 in Fig. 3) extending between the first end (end at B) and the second end (end at A) of the first arm (10 as depicted in Fig. 6), and 
a first cam (40 in Fig. 3) and a second cam (30 in Fig. 3) movably coupled between the first arm (10) and the second arm (20), 
the second arm (20) movable to the first arm (10) at the first cam (40) and the second cam (30 as depicted in Fig. 6-7), 
wherein the first and second cams (40/30) are movable in response to pivotal movement of the first arm (10).

Regarding claim 10, Chuang discloses the stand of claim 8, wherein the first arm (10) and the second arm (20) are channels (as depicted in Fig. 3) and the second arm (20) is disposable within the first arm (as depicted in Fig. 7).

Regarding claim 11, Chuang discloses the stand of claim 8, wherein second arm (20) is extendable within a width and a length of the first arm (10 as depicted in Fig. 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 8 above, and further in view of Truong US 20140340827.

Regarding claim 9, Chuang discloses the stand of claim 8, wherein the support (M) includes a cavity (cavity between 10 and 20).
Chuang does not explicitly disclose the cavity used for the purpose of housing cables extending from the display device.
However, Truong discloses (in Fig. 9) a support (700) including a cavity (cavity of 700) to house cables (785) extending from a display device (300).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the cavity of Chuang used to house cables extending from the display device, as taught by Truong, in order route the cables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai US 20090106935 Fig. 8-9 discloses the limitations of claims 1 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841